Citation Nr: 0533128	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  00-04 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1976. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 1999 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Montgomery, Alabama 
(hereinafter RO).  The case was remended by the Board for 
additional development in March 2001 and October 2003, and 
this case is now ready for appellate review. 


FINDINGS OF FACT

1.  The veteran's claimed in-service stressor is not related 
to combat.

2.  The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

3.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD as a result of an in-
service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In correspondence of record, most recently in June 2003,  the 
RO informed the veteran of the provisions of the VCAA.  More 
specifically, this correspondence notified the veteran that 
VA would make reasonable efforts to help her obtain necessary 
evidence with regard to the issue on appeal but that she had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to her claim.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support her claim, as she was told to 
provide any additional evidence or information she had 
pertaining to her claim.  Thus, she may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed February 2000 statement 
of the case (SOC) and multiple supplemental statements of the 
case (SSOCs), most recently in June 2005, in which the 
veteran and hers representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the February 2000 SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection for PTSD.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2005 SSOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the claimed stressor 
is related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with 
the circumstances, conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).  

Section 3.304(f) was amended, in part to address PTSD claims 
based upon personal assault upon the veteran not involving 
any combat type of situation.  The regulation, as amended, 
now reads, in pertinent part:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.

(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this 
part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(3)  If a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  Examples of such evidence include, but are 
not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without 
first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as 
a final rule.

Where a law or regulation changes after, as in the instant 
case, a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current legal criteria.  See, e.g., 
VAOPGCPREC 7-2003.  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

In the instant case, the veteran asserts that she currently 
suffers from PTSD as a result of being raped during service 
on two occasions, the first being at Fort McCllelan during 
basic training and the second in January 1976 at Fort 
Campbell.  She did not officially report either of these 
asserted sexual assaults, and her service medical and 
personnel records contain no documentation to support these 
assertions.  The service personnel records do reflect her 
having some issues with her performance, as reflected in 
January and February 1976 statements from her superiors, but 
these reports do not reflect any evidence that these problems 
were related to the asserted assaults.  Instead, the 
veteran's problems were attributed to her being discouraged 
because although she was told upon entering the Army that 
that her military occupational specialty (MOS) could be in 
the  area of respiratory therapy, there were no open 
positions in that field.  Her motivation was considered so 
poor that she was recommended for a Chapter 5 discharge.  

The veteran did submit statements in September 2000 from 
persons who indicated that she had informed them, to varying 
degrees of detail, about the alleged in-service sexual 
assaults.  These statements described the veteran as mentally 
healthy prior to her active duty, but not so afterwards. 

The record also reveals VA outpatient and examination reports 
that reflect diagnoses of PTSD, and extensive therapy in a 
PTSD clinic.  These reports include an addendum to an April 
2003 VA examination, which resulted in diagnoses of dysthymia 
and post-traumatic stress disorder, in which the examiner 
stated that the veteran "appeared sincere" when describing 
the in-service sexual assaults, but that "[t]he only way to 
verify her statements would be to open an investigation of 
the alleged incident if there are continued doubts about the 
reliability of the information given."   

The Board in its October 2003 remand directed the RO to, 
consistent with the  requirements for adjudicating claims for 
service connection for PTSD based on in-service personal 
assault codified at 38 C.F.R. § 3.304(f)(3) as set forth 
above, afford the veteran another VA examination to determine 
if she had PTSD as a result of service that included an 
analysis of whether the record demonstrated any behavioral 
changes at or close in time of the alleged stressors that 
could possibly serve as evidence documenting the actual 
occurrence of the alleged stressors.  As such, the veteran 
was afforded a psychiatric examination in April 2005, with 
the examiner specifically indicating that the claims file had 
been reviewed.  The assessment following this examination was 
"[d]ysthymia, features of post-traumatic stress disorder" 
and "[b]orderline personality disorder per record."  In an 
addendum to this examination dated in June 2005, the examiner 
discussed the pertinent history in greater detail, noting 
that: 

This veteran has a long history of 
several different diagnoses.  Her history 
is chronic and complicated.  Throughout 
her records, it stands out most for her 
personality issues.  Even back in 1976, 
when three military members made notes 
about her that I will get into later.  
When I saw her on April 12, 2005, she did 
not meet DSM-IV criteria for post-
traumatic stress disorder.   

The examiner also noted that as the service medical and 
personnel records did not document the alleged in-service 
stressors, "talking about the non-documented issue may be 
definitely considered speculative of what may have happened 
and what may not have happened.  Therefore, I have no link 
that any alleged rape in the military has caused any of her 
psychiatric difficulties."  The examiner then discussed, in 
detail, the service personnel records referenced above 
concerning her performance difficulties, and noted that her 
problems, as documented therein, seemed to stem from her 
disappointment in not being assigned the MOS of her choice 
rather than from the asserted in-service assaults.  After 
describing the service personnel records in detail, the 
examiner concluded that, "I see no documentation in these 
records that would lead me to think of post-traumatic stress 
disorder.  This is all consistent with a person that has a 
severe personality disorder."  The examiner's conclusion was 
"[a]gain, no evidence on my exam for post-traumatic stress 
disorder."  

Applying the pertinent criteria to the facts summarized 
above, the record does contain reports from VA mental health 
professionals that reflect a diagnosis of PTSD.  In 
particular, this diagnosis was rendered following a VA 
examination in April 2003 and VA mental health clinic reports 
dated through November 2004 reflect extensive therapy for a 
psychiatric condition listed on these records as PTSD.  
However, the examiner who conducted the most VA examination 
in April 2005 indicated in the June 2005 addendum thereto 
that the that the veteran did not meet the criteria for a 
diagnosis of PTSD under DSM-IV (American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition).  Such a "DSM-IV" diagnosis is 
required for a grant of service connection.  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.  The Board also 
emphasizes that, unlike the VA clinical evidence which listed 
PTSD as a diagnosis, the June 2005 addendum was based on a 
comprehensive review, and analysis, of the evidence of 
record, to include the service personnel records as set forth 
above.  

Medical statements which attempt to accept a claimant's 
description of in-service stressors not related to combat as 
in the instant case and then relate a diagnosis of PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. at 389.  The VA reports reflecting the diagnoses of PTSD 
are all based solely on the veteran's assertions with regard 
to the in service sexual assaults.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.  In 
addition, the Board may favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has reviewed the medical evidence of record in 
light of the authority above and finds, in short, that the 
conclusion following the April 2005 VA examination is of 
greater probative value than the VA clinical evidence which 
listed PTSD as a diagnosis.  This conclusion is based largely 
on the fact that the opinion following the April 2005 VA 
examination was based on an examination and a thorough 
analysis of the evidence actually contained in the claims 
file (rather than relying on only the veteran's own history).  
A rationale was also provided and cited to specific evidence 
in the claims folder to support conclusions made.  

The veteran, as a layperson,  is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified reported 
stressors during service.

The Board recognizes that because the veteran did not report 
the alleged in-service attack during service, the lack of any 
evidence which would corroborate these  events in the service 
medical or personnel records is not dispositive.  It also 
recognizes the sensitive nature of this case as evidenced by 
the veteran's detailed descriptions of the alleged in-service 
sexual assaults, and that fact has been considered in 
reviewing her statements and sworn testimony presented at her 
May 2000 hearing.  This fact has also been kept in mind in 
reviewing the statements submitted on behalf of the veteran 
in March 2000 from persons attesting to having knowledge of 
these assaults, as detailed to them by the veteran, and of 
her problems coping thereafter.  However, in light of the 
conclusion by the VA medical professional in June 2005 that a 
review of the evidence of record reveal "no documentation in 
these records that would lead me to think of post-traumatic 
stress disorder" the Board cannot reasonably conclude that 
the statements of the veteran throughout the appeal, and 
submitted on her behalf in March 2000, are a sufficient basis 
to accept the occurrence of the in-service assaults.  

In reaching the determination above, the Board has made every 
effort in carefully reviewing the evidence of record, which 
following two Board remands is now voluminous in nature and 
contained in multiple claims files, to ensure that the 
particular requirements for developing claims for service 
connection for PTSD based on personal assault codified at 
38 C.F.R. § 3.304(f)(3) have been complied with.  In this 
regard, the veteran was provided with a questionnaire 
specifically tailored to elicit information with respect to 
such claims as evidenced by a July 1999 letter mailed from 
the RO to the veteran.  The record otherwise reveals that 
every effort has been conducted to obtain information to 
support the veteran's claim and notify her of the evidence 
needed to support her claim.  

Given the well documented efforts by the RO to develop the 
veteran's claim and the fact that the veteran herself 
indicated in a June 2003 statement that that she had no 
additional evidence to submit in support of her claim, any 
additional delay which would result from yet another remand 
to develop this case, to include for further VA psychiatric 
examination or interpretation by a clinician, would not be 
justified.  See 38 C.F.R. § 3.304(f); Cohen v. Brown; see 
also Patton v. West, 12 Vet. App. 272, 280 (1999).  In sum, 
the weight of the evidence, in particular the conclusions 
following the April 2005 VA examination as set forth above, 
is against a conclusion that the veteran has PTSD as result 
of the service.  Thus, as the Board finds the probative 
weight of the negative evidence to exceed that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.    


ORDER

Entitlement to service connection for PTSD is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


